         Case 8:21-cv-01514-TPB-SPF Document 1-1 Filed 06/23/21 Page 1 of 11 PageID 8
Filing # 126907540  E-Filed05/17/2021 10:23:15 AM


                 IN THE COUNTY COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                         IN AND FOR HILLSBOROUGH COUNTY, FLORIDA

        Leutrim Topalli,

                 Plaintifl

        v                                                                 Case No.:

        North American Credit Services,

                 Defendant.



                         STATEMENT OF CLAIII{ AND DEMAND F'OR JURY TRrAL

                 Plaintiff Leutrim Topalli ('Plaintiff'), by and through her undersigned counsel,         seeks

        redress for the unlawful practices        of Defendant, North American Credit Services ('Defendanf'),

        to wit, for Defendant's violations of the Fair Debt Collection Practices Act, 15 U.S.C. $ 1692, et

        seq. ('FDCPA") and the Florida Consumer Collection Practices Act, Fla. Stat.             $ 559, et seq.
        ("FCCPA"), and in support thereof, alleges the following:

                                             NATURE OF THE ACTION

            I.        THE FAIR DEBT COLLECTION PRACTICES ACT

            1.   The Fair Debt Collection Practices Act (the     "FDCPA') is a series of statutes which prohibit

                 a   catalog   of activities in   connection with the collection   of   consumer debts by debt

                 collectors. See,15 U.S.C. 51692, generally. Congress enacted the FDCPA to regulate the

                 collection of consumer debts by debt collectors. The express purposes of the FDCPA are

                 to "eliminate abusive debt collection practices by debt collectors, to insure that debt

                 collectors who refrain from using abusive debt collection practices are not competitively

                 disadvantaged, and to promote consistent State action to protect consumers against debt

                 collection abuses." 15 U.S.C. $ 1692(e).



        llPage
Case 8:21-cv-01514-TPB-SPF Document 1-1 Filed 06/23/21 Page 2 of 11 PageID 9



    2. In enacting the FDCPA,            the United States Congress found that "[t]here is abundant

         evidence of the use of abusive, deceptive, and unfair debt collection practices by many debt

         collectors," which "contribute          to the number of         personal banlxuptcies,   to   marital

         instability, to the loss ofjobs, and to invasions of individual privacy." 15 U.S.C. $ 1692(a).

         Congress additionally found existing laws and procedures for redressing debt collection

         injuries to be inadequate to protect consumers. 15 U.S.C. $ 1692(b).

    3.   Accordingly, the FDCPA imposes civil liability on any person or entity that violates its

         provisions, and establishes general standards of debt collector and provides for specific

         consumer rights. 15 U.S.C. $1692k. The operative provisions                   of theFDCPAdeclare

         certain rights to be provided to or claimed by debtors, forbid deceitful and misleading

         practices, prohibit harassing and abusive tactics, and proscribe unfair or unconscionable

         conduct, both generally and in a specific list of disapproved practices.

    4.   Section 1692c(b) of the FDCPA provides that "[e]xcept as provided in section I692b                  of

         this title, without the prior consent of the consumer given directly to the debt collector, or

         the express permission of a court of competent jurisdiction, or as reasonably necessary to

         effectuate a postjudgment judicial remedy, a debt collector may not communicate, in

         connection with the collection of any debt, with any person other than the consumer, his

         attorney, a consumer reporting agency            if   otherwise permitted by law, the creditor, the

         attorney of the creditor, or the attorney of the debt collector."l

    5.   The FDCPA is a strict      liability statute. Taylorv. Perrin, Landry, delaunay & Durand,l03

         F   .3d 1232 (5th Cir. 1997)..'Becauss the Act imposes strict liability, a consumer need not

         show intentional conduct by the debt collector to be entitled to damages." Russell                  v.




I The exceptions listed in section 1692b of the FDCPA are inapplicable in this case.

2llragc:
Case 8:21-cv-01514-TPB-SPF Document 1-1 Filed 06/23/21 Page 3 of 11 PageID 10



         EqufavA.R.S.,74F.3d30(2dCir. 1996); seealso,Gearingv.CheckBrokerageCorp.,

         233 F.3d 469 (7thCir.2000) (holding unintentional misrepresentation of debt collector's

         legal status violated FDCPA).

   6.    The FDCPA is a remedial statute, and therefore must be construed liberally in favor of the

         debtor. Sprinklev. SB&C Ltd.,472 F. Supp.2d1235 (W.D.Wash.2006). Theremedial

         nature of the FDCPA requires that courts interpret it liberally. Clark v. Capital Credit &

         Collection Services, lnc.,460 F. 3d 1162 (gth Cir. 2006). "Because the FDCPA, like the

         Truth in Lending Act    [5   U.S.C $1601], is a remedial statute,    it   should be construed

         liberally in favor of the consumer." Johnson v. Riddle,305 F. 3d 1107 (1Oth Cir. 2002).

   il.       THE FLORIDA CONSUMERCOLLECTION PRACTICES ACT

   7.    "The Florida Consumer Collection Practices Act is a laudable legislative attempt to curb

         what the Legislature evidently found to be a series of abuses in the area of debtor-creditor

         relations." Harris v. Beneficial Finance Company of Jacksonville,33S So. 2d 196,200-

         201 (Fla 1976). The FCCPA is to be construed in a manner that is protective of the

         consumer. See Fla. Stat. $ 559.552 (providing that in the event of inconsistencies with the

         FDCPA, the provision that is more protective of the debtor prevails). Moreover, "[u]nlike

         the FDCPA, the [FCCPA] applies not only to debt collectors but to any persons collecting

         a consumer debt.o' In re Hathcock,437 B.R. 696, 704 (Bankr. M.D. Fla. 2010); See also

         Heard v. Mathis,344 So. 2d 651,654 (Fla. lst DCA 1977) (holding that, the FCCPA

         applied to "a private individual making an oralo non-interest bearing loan to a friend.").

   8.    The FCCPA proscribes conduct similar to that prohibited by the FDCPA. Specifically, the

         FCCPA states:

                In collecting consumer debts, no person shall:

                t..1
3lPag*
Case 8:21-cv-01514-TPB-SPF Document 1-1 Filed 06/23/21 Page 4 of 11 PageID 11



                 (5) Disclose to a person other than the debtor or her or his family
                 infotmation affecting the debtor's reputation, whether or not for
                 credit worthiness, with knowledge or reason to know that the other
                 person does not have a legitimate business need for the information
                 or that the information is false.

         Fla. Stat. 5 559.72.

   9.    In applying and construing the FCCPA, "due consideration and great weight shall be given

         to the interpretations of the Federal Trade Commission and the federal courts relating to

         the federal Fair Debt Collection Practices Act." Fla. Stat. $ 559.77(5).

   10. As set forth in more detail below, Defendanf s written communications to        Plaintiffviolate

         the aforementioned and/or foregoing provisions of the FDCPA and FCCPA, thereby giving

         rise to this action and entitling Plaintiffto damages for the same.

                                   JURISDICTION 4ND VENUE

   1   1. This is an action for damages gteater than $500 but less than $2,500, exclusive of attorney' s

         fees and costs.

   12. This action arises out ofthe Defendant's unlawful conduct, to wit, the acts andlor omissions

         of the Defendant in attempting to collect a consumer debt from Plaintiff violated the

         FDCPA and FCCPA.

   13. Venue     in Hillsborough County is proper because Plaintiff resides here, the Defendant

         transacts business here, and the complained conduct of Defendant occurred here.

                                               PARTIES

   14.   Plaintiff is natural person, and a citizenof the State of Florida, residing in Hillsborough

         County, Florida.

   15. Plaintiff is a "consumer" as defured    by   15 U.S.C. $ 1692a(3) and Fla. Stat. $ 559.55(3).

   16. Defendant does business in Florida.



4lP age
Case 8:21-cv-01514-TPB-SPF Document 1-1 Filed 06/23/21 Page 5 of 11 PageID 12



    17. Defendant holds itself out as a business providing debt collection services and identified

       itself   as a debt   collector when communicating with Plaintiff.

    18. Defendant uses the telephone, internet and/or mails in a business the principal purpose     of

       which is the collection of debts.

    19. Defendant regularly collects or attempts to collect, directly or indirectly, debts owed or due

       or asserted to be owed or due another.

   20. Defendant holds a Consumer Collection Agency License issued by the Florida Office            of

       Financial Regulation.

   21. Defendant      is a "debt collectot'' as defined by 15 U.S.C. $ 1692a(6) and Fla. Stat.       $


       sse.ss(7).

   22. At all times material, Defendant was acting as a debt collector when communicating with

       Plaintiff.

   23. Al all times material hereto, Defendant was a corporation subject to the FCCPA. See, e.g.,

       Cook v. Blazer Fin. Services, lnc.,332 So. 2d 677, 679 (Fla. lst Dist. App. 1976) (citing

       Fla. Stat. $   l.0l(3).

                                      FACTUAL ALI,EGATIONS

   24.Plairftiff is alleged to owe a financial obligation (hereinafter the "Alleged Debf').

   25.The Alleged Debt consists of amounts allegedly due for consumer/personal purchases.

   26.The Alleged Debt is a "debf'as defined by 15 U.S.C. $ 1692a(5) as              it is a financial
       obligation allegedly incurred by Plaintiff primarily for personal, family or household

       purposes.

   27. On or about February 11,2021, Defendant caused to be sent a written communication to

       Plaintiff (hereinafter 'oDefendanf s Collection Lettet'').      A true and correct copy of

5lPage
Case 8:21-cv-01514-TPB-SPF Document 1-1 Filed 06/23/21 Page 6 of 11 PageID 13



         Defendanf s Collection Letter is attached hereto as "Exhibit A".

   28. Defendant' s Collection Letter is a "communication" as defined by 15 U.S.C. $ 1692a(2) in

         that Defendant's Collection Letter conveys information regarding the Alleged Debt to

         Plaintiff,

   29. As demonstrated by its form and content, Defendanf s Collection Letter is an attempt by

         Defendant to collect the Alleged Debt from Plaintiff.

   30. Upon information and belief, Defendant did not generate, print and/or transmit Defendant's

         Collection Letter to Plaintiff. Instead, Defendant outsourced the generation, printing,

         and/or transmission of Defendanf s Collection Letter to a third-party vendor (hereinafter

         "Vendor").

   31. In connection with Defendant's above-described outsourcing, Defendant communicated to

         Vendor information regarding Plaintiffs alleged debt including, but not limited to,

         Plaintiff s name, address, status as an alleged debtor, alleged account balance, alleged

         account number, and/or alleged creditor.

   32. Plaintiff did not consent to Defendanf s communication with Vendor.

   33. The information communicated to Vendor by Defendant affects Plaintiff s reputation.

   34.   All conditions precedent to the filing of this action   have occurred or been waived.

                            COI]NT I - VIOLATION OF TIM FIrcPA

   35. Plaintiff re-asserts and re-alleges paragraphs   I through 34 as if fully restated   herein.

   36. As detailed more      fully above, Defendant is a debt collector and attempted to collect a

         consumer debt from Plaintiff by and through Defendant's Collection Letter. In doing so,

         Defendant violated the FDCPA, to wit:

             a.   Section 1692c(b) by communicating, in connection with the collection of any debt,



6lllage
Case 8:21-cv-01514-TPB-SPF Document 1-1 Filed 06/23/21 Page 7 of 11 PageID 14



                 with any person other than the consumer, his attorney,       a consumer   reporting agency

                 if   otherwise permitted by law, the creditor, the attorney of the creditor, or the

                 attomey of the debt collector, without Plaintiff s prior consent given directly to

                 Defendant. See, e.g., Hunstein v. Preferred Collection and MgL Services, Inc.,19-

                 14434, 2021 WL I 556069 ( I I th   Cir.   Apr. 21, 2021).

   37. Defendanf s aforementioned violations        of the FDCPA have          caused an injury-in-fact to

      Plaintiff that is concrete and particularized in that Plaintiff   s    statutory right to privacy with

      respect    to Plaintiff s financial information has been violated. Hunstein v.             Preferred

      Collection and Mgt. Services, Inc.,19-14434,2021WL 1556069, at *4 (1lth Cir. Apr. 21,

      2021)('Notably, the FDCPA's statutory findings explicitly identifu "invasions of

      individual privacy'' as one of the harms against which the statute is directed. 15 U.S.C.           $


      1692(a). And to that end, the statutory provision under which Hunstein has sued here

      expressly prohibits a debt collector from "communicat[ing]" with any but a few persons or

      entities   "in    connection with the collection     of any debt." Id. S l6g2c(b). Although         $


      1692c(b) isn't identical in all respects to the invasion-of-privacy tort, we have no difficulty

      concluding that it bears "a close relationship to a harm that has traditionally been regarded

      as providing a basis       for a lawsuit in English or American courts." Spokeo,136 S. Ct. at

      1549."); Church v. Accretive Health,           lnc.,654 Fed. Appx. 990,995 (llth                 Cir.

      2016)('Church has alleged that the FDCPA governs the leffer at issue, and thus, alleges

      she had a       right to receive the FDCPA-required disclosures. Thus, Church has sufficiently

      alleged that she has sustained a concrete-i.e,,        'real'-injury    because she did not receive

      the allegedly required disclosures. The invasion of Church's right to receive the disclosures

      is not hypothetical or uncertain; Church did not receive information to which she alleges



TlPage
Case 8:21-cv-01514-TPB-SPF Document 1-1 Filed 06/23/21 Page 8 of 11 PageID 15



       she was entitled. While this   injury may not have resulted in tangible economic or physical

       harm that courts often expect, the Supreme Court has made clear an injury need not be

       tangible to be concrcte. See Spokeo, Inc., 578 U.S. at             136 S.Ct. at 1549; Havens

       Reolty Corp.,455 U.S. at373,102 S.Ct.      lll4.            -t
                                                          Rather, this injury is one that Congress has

       elevated to the status of a legally cognizable injury through the FDCPA. Accordingly,

       Church has sufficiently alleged that she suffered a concrete injury, and thus, satisfies the

       injury-in-fact requirement.")(internal footnotes omitted); McCamis v. Servis One, Inc.,

       2016   WL   4063403,a1 *2 (M.D. Fla.   July 29,2016)('Here, Plaintiffalteges       a concrete and


       particularized injury in fact: Plaintiff has statutorily-created rights to be free from a debt

       collectot' s inappropriate attempts to collect a debt [...] and to be free from being subjected

       to false, deceptive, unfair, or unconscionable means to collect a debt. [...] N]iolation of
                                                                        oone
       statutory rights is not a'hypothetical or uncertain' injury, but      that Congress has

       elevated to the status of a legally cognizable injury through the FDCPA."')(quoti ngChurch

       v. Accretive   Health, lnc.,654 Fed. Appx. 990,995 (l lthCir. 2016)); Prindlev. Canington

      Mortg. Services, LLC,2016WL4369424,at *8 (M.D. Fla. Aug. 16,2016)('Through                       $


       l6g2e,Congress identifred an existing concrete harm (being subjected to specific abusive

       debt-collection practices) that, by itsell was inadequate at law to establish standing").

   38. As a result of Defendanf s aforementioned FDCPA violations, Plaintiff has suffered actual

      damages, including but not limited to stress, anxiety, frustration, and confusion, whereby

      Plaintiff is entitled to relief for such, in addition to statutory damages and attomey' s fees

      and costs.

                            couNT II - VIOLATTqN OF TH-E FCCPA

   39. Plaintiff re-asserts and re-alleges paragraphs   I through 34 as if fully   restated herein.



SlPage
Case 8:21-cv-01514-TPB-SPF Document 1-1 Filed 06/23/21 Page 9 of 11 PageID 16



   40. As detailed more      fully above, Defendant is a debt collector and attempted to collect a

       consumer debt from Plaintiff by and through Defendant's Collection Letter. [n doing so,

       Defendant violated the FCCPA, to wit:

             a.   Section 559.t2(5) by Disclosing to a person other than the Plaintiff or her or his

                  family information affecting the Plaintiff s reputation, whether or not for credit

                  worthiness, with knowledge or reason to know that the other person does not have

                  a legitimate business need for the information or that the information is false.

   41. As a result of Defendanf s aforementioned FCCPA violations, Plaintiff has suffered actual

       damages, including but not limited to fear, stress, confusion, deception, anxiety and worry,

       whereby Plaintiff is entitled to relief for such, in addition to statutory damages, attorney'   s


       fees and costs.

                                   DEMAI{D FOR JURY TRIAL

   42. Plaintiff respectfully demands a trial by jury on all issues so triable.

                                       PRAY4R FOR RELIEF'

       WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment against

Defendants, awarding Plaintiff the following reliefi

       (a)        Statutory and actual damages, as provided under 15 U.S.C. $1692k, forthe FDCPA
                  violations committed by Defendant in attempting to collect the Alleged Debt;

       (b)        Statutory and actual damages, as provided under Fla. Stat. 5 559.77(2), for the
                  FCCPA violations coflrmitted by Defendant in attempting to collect the Alleged
                  Debt;

       (c)        An injunction prohibiting Defendant from engaging in further collection activities
                  directed at Plaintiff that are in violation of the FCCPA;

       (d)        A declaration that Defendanf s collection effort as detailed herein violate the
                  FCCPA;

       (e)        Costs and reasonable attorneys' fees as provided by both 15 U.S.C. $1692k and


9lPage
Case 8:21-cv-01514-TPB-SPF Document 1-1 Filed 06/23/21 Page 10 of 11 PageID 17




             Fla. Stat. S 559.77(2); and

       (0    Any other relief that the Court deems appropriate   and   just under the circumstances.

 DATED: May 17,2021


                                                  Respectfully submitted by:

                                                  /s/ BeniaminW.
                                                  BENJAMIN W. RASLAVTCH, DSQ.
                                                  Florida Bar No.: 0102808
                                                  KUHN RASLAYTCH, P.A.
                                                  2110 West Platt Steet
                                                  Tampa, Florida 33606
                                                  Telephone: (813) 422 *7782
                                                  Facsimile: (813) 422 - 77 83
                                                  ben@theKRfinn.com
                                                  Counsel for Plaintiff




 l0lPage
                 Case 8:21-cv-01514-TPB-SPF fi,:rfui{-i-l;\
                                             Document 1-1 Filed 06/23/21 Page 11 of 11 PageID 18
                                                                                                                  2810Walker Rd , Chattanooga,TN 37421-1082
       \                        NORTH AMERICAN                                                                         (8l/l,) 467 -5654, (423) 89+5654
                                    Credit Services, Inc.                                                    Mon - Thu: 8:00am - 7:30pm, Fri: 8:00am - 4:45pm




.eutrim Topalli                                                                  Statement Date:                                                                 February 11,2021
1615 N Gradv Ave Unit4110                                                                                            AdvenlHealth Med Group Radiology at Central
Tampa, FL 33607-2681                                                                 Re:
                                                                                                                                                                                       Flodda
                                                                                     Date of Service:                                                                         5t29t2020
                                                                                     File #:
                                                                                     Balance:
                                                                                                                                                                              ]sst $32,85



  We have not received palment 0n your outstanding balance. Please submit payment promptly or contact our office fo discuss
  payment plan opportunities to resofve this debt, Yo-ur attention to lhis matter is'appreciated,' '

   Sincerely,
   Collectfons Department Ext 399


                                                                                                                                                                                                Va




                                                                           PAYMENTS OPTIONS
                                                                                           ONE                                                MAI

                       Manage yout accounl onllne:
                       htlps ://nacsoevonllne.com

                      Use aulhodzallon code:
                      lc3rtrore
                                                                    EiirlE
                                                                    ffi
                                                                                        Use the QR cod6 to self
                                                                                        Manage your payment or
                                                                                        Pay by Phone:
                                                                                        (800) 467-5€54
                                                                                                                        X                 Pav bY mailino check or
                                                                                                                                          mohei otder iavable to
                                                                                                                                          North'A'nerlcbn Credlt
                                                                                                                                          Services using lhe r€mlt
                                                                                                                                          coupon b€low.

                                                                                                                                          We also accootMsa,
                                                                                                                                          Masteroard, dnd Amedcan
                                                                                                                                          Express.


                This ie,an,attempt:to'collect a debt,by a debt colledor. Any information:obteined                          wlllfe        u999 fot hitFY,T-?,S-L.,.,
                                                                                                                                                                               .   I



                  This collection agency is licensed by the Collections Service Board, Tennessee Department of Commerce and lnsurance.

                                    Fiiis??,:ffiiu.-eioi-a;iieTriitinif,iiniiii,illnnirol-e-*itf iiu?iiv?'?ii#
                 PO BOX 182221
                 CHATTANOOGA,             TN     37 422-7221
                                                                                                              gARO   llUiIEER

                                                                                                              CARD H9LSER
                                                                                                                                @tr;r
                                                                                                                        PTEASE CIRCLE THE CREOIT CARO YOU WSH TO USE




                                                                                                                                tfAi|E
                                                                                                                                                                          I
                                                                                                                                                                              Err.     uA rE



                                                                                                                                                                         l"ru
                                                                                                              SISNATURE
                                                                                                                                                                 lArouilrENclosEo
                 February 11,2021                                                                                       File #:
                                                                                                                        Balance:                    #'1"
 ffi                                                                                                              MAKE CHECKS PAYABLE AND REMIT TO:

                  ,lllllrlllllll;rrll,rrgllrlrrgrlulgllllllrlllllrllllfu   rrgrlrl                            lrlll,lllll,prllylllll'hl"l|'ll'ldl't1,l,1ll1f p[,1lllr1
                  Leutrim Topalli                                                                             NORTH AMERICAN CREDIT SERVICES
                  2615 N Gradv Ave Unit 4110                                                                  PO BOX 182221
                  Tampa, FL 33607-2681                                                                        CHATTANOOGA, TN 37 422.7 221




                                                                                                           NAC2 / 1 931 - 1 931 /   MT040353348          21   986 / 00001 3922
